Citation Nr: 1710132	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 21, 2011, for the grant of a 30 percent disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was remanded by the Board in May 2016.  Following further development by the agency of original jurisdiction (AOJ), the issue was returned to the Board for further appellate review.


FINDING OF FACT

There is no competent evidence in the record to indicate that a 30 percent disability rating was factually ascertainable in the year prior to June 21, 2011, for the Veteran's service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2011, for the grant of a 30 percent disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an assignment of an effective date prior to June 21, 2011, for a 30 percent disability rating for his service-connected bilateral hearing loss. 

The effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2016).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

After a review of the evidence of record, the Board finds that an assignment of an effective date prior to June 21, 2011, is not warranted. 

First, the Veteran submitted a claim seeking entitlement to an increased rating for service-connected bilateral hearing loss that was received by the RO in June 2011.  The Board determines that this is the date of the Veteran's increased rating claim.  Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted as much.  Moreover, the Board has also determined that the record fails to show that the RO received a prior informal written communication indicative of the Veteran's desire to seek an increased rating for bilateral hearing loss.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim.

Secondly the Board finds that the record does not establish that it was factually ascertainable that the Veteran's bilateral hearing loss increased in severity prior to June 21, 2011.  The Board notes that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

In this case, for the period prior to June 21, 2011, the Veteran received a 10 percent rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Specifically, the VA addendum opinion from October 2013, reported that the Veteran had mild to moderately severe sensorineural hearing loss for rating bilateral frequencies as of October 2010.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows: 




Hz



1000
2000
3000
4000
Average
Right
30
70
75
80
64
Left
40
85
80
75
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 76 percent in the left ear.  An exceptional pattern of hearing impairment was shown in the right ear.  Applying these values to Table VI, the Veteran exhibits Level V hearing loss in the right ear and Level IV in the left ear.  When applying these levels to Table VII, a 10 percent rating is for evaluation.  

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to a rating in excess of 10 percent in the year prior to June 21, 2011.  Therefore, the assignment of an effective date prior to June 21, 2011 for the assignment of a 30 percent disability rating for bilateral hearing loss is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss was worse than the ratings he received.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Accordingly, an effective date prior to June 21, 2011, for a 30 percent disability rating for bilateral hearing loss is not warranted. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in May 2016 in order to obtain additional medical records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

An effective date prior to June 21, 2011, for the grant of a 30 percent disability rating for bilateral hearing loss is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


